Exhibit 10.2

SUBSIDIARIES GUARANTY

SUBSIDIARIES GUARANTY, dated as of March 24, 2006 (as amended, restated,
modified and/or supplemented from time to time, this “Guaranty”), made by and
among each of the undersigned guarantors (each a “Guarantor” and, together with
any other entity that becomes a guarantor hereunder pursuant to Section 26
hereof, the “Guarantors”) in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Creditors (as defined
below). Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H :

WHEREAS, USI Holdings Corporation (the ”Borrower”), the lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), have entered into a Credit Agreement, dated as of March
__, 2006 (as amended, restated, modified and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Loans to, and the issuance
of, and participation in, Letters of Credit for the account of the Borrower, all
as contemplated therein (the Lenders, each Issuing Lender, the Administrative
Agent, the Collateral Agent and the Pledgee are herein called the “Lender
Creditors”);

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements
with one or more Lenders or any affiliate thereof (each such Lender or
affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements that each Guarantor shall have executed and
delivered to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements and, accordingly, desires to execute this Guaranty in order to
satisfy the condition described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrower and issue, and/or participate in, Letters
of Credit for the account of the Borrower and the Other Creditors to enter into
Interest Rate Protection Agreements with the Borrower and/or one or more of its
Subsidiaries;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety:

(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under the Credit Agreement and each other Credit Document to
which the Borrower is a party (including, without limitation, indemnities, Fees
and interest thereon (including, without limitation, any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the Credit Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with the Credit
Agreement and any such other Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in all such Credit Documents (all such principal, premium, interest,
liabilities, indebtedness and obligations under this clause (i), except to the
extent consisting of obligations or liabilities with respect to Interest Rate
Protection Agreements, being herein collectively called the “Credit Document
Obligations”); and

(ii) to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements, whether or not such interest is an allowed
claim in any such proceeding) owing by the Borrower and/or one or more of its
Subsidiaries under any Interest Rate Protection Agreement, whether now in
existence or hereafter arising, and the due performance and compliance by the
Borrower and such Subsidiaries with all of the terms, conditions and agreements
contained therein (all such obligations, liabilities and indebtedness being
herein collectively called the “Other Obligations”, and together with the Credit
Document Obligations are herein collectively called the “Guaranteed
Obligations”).

As used herein, the term “Guaranteed Party” shall mean the Borrower and each
Subsidiary of the Borrower party to any Interest Rate Protection Agreement with
an Other Creditor. Each

 

2



--------------------------------------------------------------------------------

Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, the
Borrower or any other Guaranteed Party, or against any security for the
Guaranteed Obligations, or under any other guaranty covering all or a portion of
the Guaranteed Obligations.

2. Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 9.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand. This Guaranty is an absolute, present and continuing
guaranty of prompt payment and performance and not of collection.

3. The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Borrower or any other Guaranteed
Party whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation: (a) any direction as to application of payment by
the Borrower or any other Guaranteed Party or by any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower or any
other Guaranteed Party, (e) the failure of the Guarantor to receive any benefit
from or as a result of its execution, delivery and performance of this Guaranty,
(f) any payment made to any Secured Creditor on the indebtedness which any
Secured Creditor repays the Borrower or any other Guaranteed Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(g) any action or inaction by the Secured Creditors as contemplated in Section 6
hereof or (h) any invalidity, rescission, irregularity or unenforceability of
all or any part of the Guaranteed Obligations or of any security therefor.

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by the Borrower or any other
Guaranteed Party or other circumstance which operates to toll any statute of
limitations as to the Borrower or such other Guaranteed Party shall operate to
toll the statute of limitations as to each Guarantor.

 

3



--------------------------------------------------------------------------------

5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action by the Administrative Agent or
any other Secured Creditor against, and any other notice to, any party liable
thereon (including such Guarantor, any other Guarantor, any other guarantor, the
Borrower or any other Guaranteed Party) and the Guarantor further hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Secured Creditor
upon this Guaranty, and the Guaranteed Obligations shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.

6. Any Secured Creditor may (except as shall be required by applicable statute
and cannot be waived and subject to the terms of the Secured Debt Agreements (as
defined in the Pledge Agreement)) at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations or liabilities of
such Guarantor hereunder, upon or without any terms or conditions and in whole
or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

 

4



--------------------------------------------------------------------------------

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Interest Rate Protection Agreements, the Credit Documents or any of
the instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Interest Rate Protection Agreements, the Credit Documents
or any of such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of the Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against the Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full of the Guaranteed Obligations.

7. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Secured Creditor would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Secured Creditor to any other or further action in any circumstances
without notice or demand. It is not necessary for any Secured Creditor to
inquire into the capacity or powers of the Borrower or any other Guaranteed
Party or the officers, directors, partners or agents acting or purporting to act
on its or their behalf, and any indebtedness made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

8. Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or

 

5



--------------------------------------------------------------------------------

such other Guaranteed Party to the Secured Creditors, and such indebtedness of
the Borrower or such other Guaranteed Party to any Guarantor, if the
Administrative Agent or the Collateral Agent, after the occurrence and during
the continuance of an Event of Default, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the indebtedness of the
Borrower or such other Guaranteed Party to the Secured Creditors, but without
affecting or impairing in any manner the liability of such Guarantor under the
other provisions of this Guaranty. Prior to the transfer by any Guarantor of any
note or negotiable instrument evidencing any indebtedness of the Borrower or any
other Guaranteed Party to such Guarantor, such Guarantor shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash;
provided, that if any amount shall be paid to the Guarantor on account of such
subrogation rights at any time prior to the irrevocable payment in full in cash
of all the Guaranteed Obligations, such amount shall be held in trust for the
benefit of the Secured Creditors and shall forthwith be paid to the Secured
Creditors to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Documents or,
if the Credit Documents do not provide for the application of such amount, to be
held by the Secured Creditors as collateral security for any Guaranteed
Obligations thereafter existing.

9. (a) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full of the Guaranteed Obligations
in cash. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.

 

6



--------------------------------------------------------------------------------

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor has knowledge and assumes all responsibility for
being and keeping itself informed of the Borrower’s, each other Guaranteed Party
and each other Guarantor’s financial condition, affairs and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and has adequate means to obtain from the
Borrower, each other Guaranteed Party and each other Guarantor on an ongoing
basis information relating thereto and the Borrower’s, each other Guaranteed
Party’s and each other Guarantor’s ability to pay and perform its respective
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, each other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, each other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Obligations hereunder and (y) the Secured Creditors shall have no duty to
advise any Guarantor of information known to them regarding any of the
afore-mentioned circumstances or risks.

(c) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of the Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Documents or the obligation of the Guarantor
hereunder or (b) to pursue any other remedy that the Guarantor may or may not be
able to pursue itself any right to which the Guarantor hereby waives.

(d) Each Guarantor warrants and agrees that each of the waivers set forth in
Sections 4, 5 and in this Section 9 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

10. Notwithstanding anything to the contrary contained elsewhere in this
Guaranty, the Secured Creditors agree (by their acceptance of the benefits of
this Guarantee) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders (or, after the date on which all Credit
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent or, after all the Credit Document
Obligations have been paid in full, by the holders of at least a majority of the

 

7



--------------------------------------------------------------------------------

outstanding Other Obligations, as the case may be, for the benefit of the
Secured Creditors upon the terms of this Guaranty and the Security Documents.
The Secured Creditors further agree that this Guaranty may not be enforced
against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 10 is among and solely for the benefit of the Secured Creditors and
that, if the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least a majority of the
outstanding Other Obligations) so agree (without requiring the consent of any
Guarantor), this Guaranty may be directly enforced by any Secured Creditor.

11. In order to induce the Lenders to make Loans to, and issue Letters of Credit
for the account of, the Borrower pursuant to the Credit Agreement, and in order
to induce the Other Creditors to execute, deliver and perform the Interest Rate
Protection Agreements, each Guarantor represents, warrants and covenants that:

(a) such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business requires such qualification except for failures to be so
qualified which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;

(b) such Guarantor has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of this Guaranty and each other Document (such term, for
purposes of this Guaranty, to mean each Document and each Interest Rate
Protection Agreement with an Other Creditor) to which it is a party and has
taken all necessary corporate, partnership or limited liability company action,
as the case may be, to authorize the execution, delivery and performance by it
of this Guaranty and each such other Document. Such Guarantor has duly executed
and delivered this Guaranty and each other Document to which it is a party, and
this Guaranty and each such other Credit Document constitutes the legal, valid
and binding obligation of such Guarantor enforceable in accordance with its
terms, except to the extent that the enforceability hereof or thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);

(c) neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Document to which it is a party, nor compliance by it with
the terms and provisions hereof and thereof, will (i) contravene any provision
of any applicable law, statute, rule or regulation or any applicable order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any

 

8



--------------------------------------------------------------------------------

Lien (except pursuant to the Security Documents) upon any of the property or
assets of such Guarantor or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement, or any
other material agreement, contract or instrument to which such Guarantor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, by-laws, partnership agreement or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Guarantor or any of its Subsidiaries;

(d) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Guaranty by such Guarantor or any
other Document to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other
Document to which such Guarantor is a party; and

(e) there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Document to
which such Guarantor is a party, (ii) with respect to such Guarantor or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or (iii) that could reasonably be
expected to have a material adverse effect on the rights or remedies of the
Secured Creditors or on the ability of such Guarantor to perform its obligations
to the Secured Creditors hereunder and under the other Credit Documents to which
it is a party.

12. Each Guarantor covenants and agrees that on and after the Effective Date and
until the termination of the Total Commitment and all Interest Rate Protection
Agreements and until such time as no Note or Letter of Credit remains
outstanding (other than Letters of Credit, together with all Fees that have
accrued and will accrue thereon through the stated termination date of such
Letters of Credit, which have been supported in a manner satisfactory to the
Letter of Credit Issuer in its sole and absolute discretion) and all Guaranteed
Obligations have been paid in full (other than indemnities described in
Section 12.01 of the Credit Agreement and analogous provisions in the Security
Documents which are not then due and payable), such Guarantor will comply, and
will cause each of its Subsidiaries to comply, with all of the applicable
provisions, covenants and agreements contained in Sections 7 and 8 of the Credit
Agreement, and will take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that it is not in
violation of any provision, covenant or agreement contained in Section 12.01 of
the Credit Agreement, and so that no Default or Event of Default is caused by
the actions of such Guarantor or any of its Subsidiaries.

13. The Guarantors hereby jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses of the Collateral Agent, the Administrative
Agent and each Secured Creditor in connection with the enforcement of this
Guaranty and the protection of the Secured Creditors’ rights hereunder and any
amendment, waiver or consent relating hereto

 

9



--------------------------------------------------------------------------------

(including, in each case, without limitation, the reasonable fees and
disbursements of counsel (including in-house counsel) employed by the Collateral
Agent, the Administrative Agent and each Secured Creditor).

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby (it being understood that the addition or release of
any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released) and with the written consent of either (x) the Required Lenders (or,
to the extent required by Section 12.11 of the Credit Agreement, with the
written consent of each Lender) at all times prior to the time at which all
Credit Document Obligations have been paid in full or (y) the holders of at
least a majority of the outstanding Other Obligations at all times after the
time at which all Credit Document Obligations have been paid in full; provided,
that any change, waiver, modification or variance affecting the rights and
benefits of a single Class (as defined below) of Secured Creditors (and not all
Secured Creditors in a like or similar manner) shall also require the written
consent of the Requisite Creditors (as defined below) of such Class of Secured
Creditors (it being understood that the addition or release of any Guarantor
hereunder shall not constitute a change, waiver, discharge or termination
affecting any Guarantor other than the Guarantor so added or released). For the
purpose of this Guaranty, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (x) the Lender Creditors as holders of the Credit
Document Obligations or (y) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean (x) with respect to the Credit Document Obligations, the
Required Lenders (or, to the extent required by Section 12.11 of the Credit
Agreement, each Lender) and (y) with respect to the Other Obligations, the
holders of at least a majority of all obligations outstanding from time to time
under the Interest Rate Protection Agreements.

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents, Interest Rate Protection Agreements has been made
available to a senior officer of such Guarantor and such officer is familiar
with the contents thereof.

17. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
“Event of Default” as defined in the Credit Agreement and any payment default
under any Interest Rate Protection Agreement continuing after any applicable
grace period), each Secured Creditor is hereby authorized, at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not

 

10



--------------------------------------------------------------------------------

such Secured Creditor shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

18. Except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Lender Creditor, as provided
in the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature page below, and (iii) in the case of any Other
Creditor, at such address as such Other Creditor shall have specified in writing
to the Guarantors; or in any case at such other address as any of the Persons
listed above may hereafter notify the others in writing.

19. If any claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, the Borrower or any other
Guaranteed Party) then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Interest Rate Protection Agreement or any other instrument evidencing
any liability of the Borrower or any other Guaranteed Party and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which any
Guarantor is a party may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York in each case
located within the City of New York, and, by execution and delivery of this
Guaranty, each Guarantor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
courts lack jurisdiction over such Guarantor, and agrees not to plead or claim,
in any legal action or proceeding with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party brought in any of the
aforesaid courts, that any such court lacks jurisdiction over such Guarantor.
Each Guarantor further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to each
Guarantor at its address set forth opposite its signature below, such service to

 

11



--------------------------------------------------------------------------------

become effective 30 days after such mailing. Each Guarantor hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other Credit Document to which such Guarantor is a party that such
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of any of the Secured Creditors to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against each Guarantor in any other jurisdiction.

(b) Each Guarantor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

21. In the event that all of the capital stock or other equity interests of one
or more Guarantors is sold or otherwise disposed of or liquidated in compliance
with the requirements of Section 8.07 of the Credit Agreement (or such sale or
other disposition has been approved in writing by the Required Lenders (or all
the Lenders if required by Section 12.11 of the Credit Agreement)) and the
proceeds of such sale, disposition or liquidation are applied in accordance with
the provisions of the Credit Agreement, to the extent applicable, such Guarantor
shall upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or another Subsidiary
Guarantor) be released from this Guaranty automatically and without further
action and this Guaranty shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the capital stock or other Equity Interests of any Guarantor shall be deemed to
be a sale of such Guarantor for the purposes of this Section 21). In connection
with any such release and termination, upon receipt by the Administrative Agent
of (x) a certificate signed by an authorized officer of the Borrower stating
that the relevant sale, disposition or liquidation is permitted pursuant to
Section 8.07 of the Credit Agreement and (y) to the extent reasonably requested
by the Administrative Agent (although the Administrative Agent shall have no
obligation to make any such request), legal opinions (from counsel, reasonably
acceptable to the Administrative Agent) to the effect set forth in the immediate
preceding clause (x), the Administrative Agent shall execute and deliver to the
Borrower at the Borrower’s sole cost and expense, any documents or instruments
evidencing such termination and release (without recourse and without any
representation or warranty) which the Borrower may reasonably request.

 

12



--------------------------------------------------------------------------------

22. At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been irrevocably paid in full in
cash, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 22 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section 22:
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guaranty pursuant to Section 21 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 22, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 22 each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive

 

13



--------------------------------------------------------------------------------

its contribution right against any Guarantor to the extent that after giving
effect to such waiver such Guarantor would remain solvent, in the determination
of the Required Lenders.

23. (a) Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law. To effectuate the foregoing intention, each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Guaranteed Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

(b) This Guaranty shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by the
Company upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company, or otherwise, all as though such payment had not
been made. The Guarantor further agrees that, without limiting the generality of
this Guaranty, if an Event of Default shall have occurred and be continuing and
any Secured Creditor is prevented by applicable law, including, without
limitation, the imposition of an injunction under Section 105 of the Bankruptcy
Code or similar provisions of any United States or foreign law for the relief of
debtors, from exercising its remedies under the Credit Documents, such Secured
Creditor shall be entitled to receive hereunder from the Guarantor, upon demand
therefor, the sums which would have otherwise been due from the Company had such
remedies been exercised.

24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered (including by facsimile or other electronic transmission)
shall be an original, but all of which shall together constitute one and the
same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Administrative Agent.

25. All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and on the same basis as payments are made by the
Borrower under Sections 4.03 and 4.04 of the Credit Agreement.

26. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall become a Guarantor hereunder by
(x) executing and delivering a counterpart hereof to the Administrative Agent as
may be requested by (and in form and substance satisfactory to) the
Administrative Agent and (y) taking all actions as specified in this Guaranty as
would have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents and actions required to be taken to be
taken above to the reasonable satisfaction of the Administrative Agent.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

c/o USI Holdings Corporation

555 Pleasantville Road

Suite 160 South

Briarcliff Manor, NY 10510

Tel: 914-749-8500

USI SERVICES CORPORATION,

ASSOCIATION GROWTH ENTERPRISES, INCORPORATED,

BERTHOLON-ROWLAND, INC., a New Jersey Corporation,

SIGNATURE PREMIUM FINANCE, INC.,

DEXTER-BERTHOLON-ROLAND, INC.,

BERTHOLON-ROWLAND INC., a Pennsylvania Corporation,

PROGRESSIVE PLAN ADMINISTRATORS, INC.,

USI RETIREMENT SERVICES, INC.,

EMERSON, REID & COMPANY, INC.,

RIVERSIDE INSURANCE ASSOCIATES, INC.,

USI INSURANCE SERVICES OF RHODE ISLAND, INC.,

USI MIDATLANTIC, INC.,

USI NORTHEAST, INC.,

HENDERSON & PHILLIPS, INCORPORATED,

USI OF GEORGIA, INC.,

COLONIAL PREMIUM FINANCE COMPANY,

USI GULF COAST, INC.,

USI INSURANCE SERVICES OF FLORIDA, INC.,

CICORP – USI, INC.,

COMMERCIAL BROKER SERVICES, INC.,

USI MIDWEST, INC.,

USI INSURANCE SERVICES CORP. OF ILLINOIS, INC.,

USI OF ILLINOIS, INC.,

WRIMS, CORP.,

INSURANCE RISK MANAGERS, INC.,

ANCO CORPORATION,

MD PREMIUM FINANCE CORPORATION,

WESTERN CLAIM SERVICES, INC.,

ANCO LIFE & BENEFITS SERVICES, INC.,

STRATEGIC BENEFIT PLANNING CORPORATION,

as Guarantors

By:   /s/ Robert Schneider  

Name:  Robert Schneider

Title:    Treasurer


 



--------------------------------------------------------------------------------



ANCO INSURANCE SERVICES OF HOUSTON, INC.,

COMMERCIAL INSURANCE CONCEPTS, INC.,

INTER/NATIONAL RENTAL INSURANCE SERVICES, INC.,

CAMPBELL, GALT & NEWLANDS, INC.,

EL CAMINO INSURANCE AGENCY,

HURLEY, ATKINS & STEWART, INC.,

USI INSURANCE SERVICES OF NORTHERN CALIFORNIA, INC.,

USI OF SOUTHERN CALIFORNIA INSURANCE SERVICES, INC.,

CUSTOM BENEFIT PROGRAMS, INC.,

USI CONSULTING GROUP, INC.,

USI ADVISORS, INC.,

USI CONSULTING GROUP OF NEW YORK, INC.,

BENEFIT STRATEGIES OF MAINE, INC.,

BMI INSURANCE SERVICES, INC.,

U.S.I. INSURANCE SERVICES OF MASSACHUSETTS, INC.,

NETCARE SERVICES, INC.,

PHOENIX INSURANCE AGENCY, INC.,

HUMANEX, INC.—INSURANCE SERVICES,

USI INSURANCE SERVICES OF NEW ENGLAND, INC.,

EAGLE BENEFIT SERVICES LLC,

TURNER P. WILLIAMS & ASSOCIATES, LLC,

FUTURE PLANNING ASSOCIATES, INC.,

BERTHOLON-ROWLAND CORP.,

AMERICAN INSURANCE ADMINISTRATORS, INC., an Ohio corporation

AMERICAN INSURANCE ADMINISTRATORS, INC., a Colorado corporation

B-R INSURANCE BROKERS, INC.,

DWP/USI OF SOUTHERN CALIFORNIA INSURANCE AGENCY, INC.,

SUMMIT GLOBAL PARTNERS, INC.

SUMMIT GLOBAL PARTNERS (TEXAS) HOLDINGS, INC.,

as Guarantors

By:   /s/ Robert Schneider  

Name:  Robert Schneider

Title:    Treasurer


 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Helen Newcomb  

Name:  Helen Newcomb

Title:    Vice President

 

SUMMIT GLOBAL PARTNERS HOLDINGS, INC.,

SUMMIT GLOBAL PARTNERS INSURANCE SERVICES, INC.,

SUMMIT GLOBAL PARTNERS OF ILLINOIS, INC.,

SUMMIT GLOBAL PARTNERS OF MEMPHIS, INC.,

SUMMIT GLOBAL PARTNERS OF MICHIGAN, INC.,

USI SOUTHWEST, INC.,

SUMMIT GLOBAL PARTNERS OF TEXAS, INC.,

VISTA INSURANCE PARTNERS OF ILLINOIS, INC.,

VISTA INSURANCE PARTNERS, INC.,

as Guarantors

By:   /s/ Robert Schneider  

Name:  Robert Schneider

Title:    Treasurer


 